Case 1:19-cv-02142-RMB-BCM Document 19-1 Filed 03/13/19 Page 1 of 4




    EXHIBIT A
      Case 1:19-cv-02142-RMB-BCM Document 19-1 Filed 03/13/19 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------x
Lek Securities Corporation and Rox Systems, Inc., :
                                                             :   Case No.: 1:19-cv-02142-RMB-BCM
                             Plaintiffs,                     :
                                                             :   ORDER TO SHOW CAUSE FOR
                         - against -                         :   PRELIMINARY INJUNCTION
                                                             :   AND TEMPORARY
NICOLAS LOUIS, JONATHAN FOWLER,                              :   RESTRAINING ORDER
VOLANT HOLDING, LLC d/b/a VOLANT                             :
TRADING, VOLANT TRADING, LLC,                                :
VOLANT LIQUIDITY, LLC, AND VOLANT                            :
EXECUTION, LLC,                                              :
                                                             :
                             Defendants.                     :
                                                             :
-------------------------------------------------------------x


                 Upon the Declarations of Samuel Lek, Peter Solano, and Christina Dumitrescu,

dated March 7, 2019, and upon the Summons, Complaint, and Memorandum of Law it is

                 ORDERED that the above named Defendants show cause before a motion term of

this Court, at Room 17B, United States Courthouse, 500 Pearl Street, in the City, County and

State of New York on _________ ___, _______ at __ o’clock ___, or as soon thereafter as

counsel may be heard, why an order should not be issued pursuant to Rule 65 of the Federal

Rules of Civil Procedure (a) enjoining, during the pendency of this action, Defendants Volant

Holding, LLC d/b/a Volant Trading, Volant Trading, LLC, Volant Liquidity, LLC, Volant

Execution, LLC (together, the “Volant Defendants”) from possessing, accessing or using

Plaintiffs’ trade secrets, including the source code for its clearing systems; (b) requiring Volant

Defendants to immediately return all of Plaintiffs’ computers, code, documents and data in their

possession or, alternatively, represent to Plaintiffs that the Volant Defendants do not possess any

of Plaintiffs’ computers, code, documents and data; (c) requiring, during the pendency of this
     Case 1:19-cv-02142-RMB-BCM Document 19-1 Filed 03/13/19 Page 3 of 4



action, the Volant Defendants to preserve all of Plaintiffs’ code, documents and data on any

cloud account or other media that cannot be returned immediately to Plaintiffs and to account for

the data on such accounts or, alternatively, represent to Plaintiffs that the Volant Defendants do

not possess any of Plaintiffs’ code, documents and data on any cloud account or other media; and

(d) suspending, until Thursday, March 14, 2019, at 2 PM, Defendants Nicolas Louis and

Jonathan Fowler from working for the Volant Defendants, and it is further

                ORDERED that, sufficient reason having been shown therefore, pending the

hearing of Plaintiffs’ application for a preliminary injunction, pursuant to Rule 65, Fed. R. Civ.

P. (a) the Volant Defendants are temporarily restrained and enjoined from accessing or using

Plaintiffs’ trade secrets, including the source code for its clearing systems; and (b) Defendants

Nicolas Louis and Jonathan Fowler are suspended from working for the Volant Defendants

and/or any of their corporate parents, subsidiaries or affiliates until Thursday, March 14, 2019, at

2 PM; and

                ORDERED that the Volant Defendants are required to return all of Plaintiffs’

computers, devices, code, documents and any other data in their possession, and certify that they

have done so, or, alternatively, represent to Plaintiffs that the Volant Defendants do not possess

any of Plaintiffs’ computers, code, documents and data no later than March 14, 2019 at 2 pm;

and it is further

                ORDERED that the Volant Defendants are required to preserve all of Plaintiffs’

code, documents and any other data on any cloud account or other media that cannot be returned

pursuant to the preceding sentence and to provide Plaintiffs’ counsel with a list of such accounts

or other media, or, alternatively, represent to Plaintiffs that the Volant Defendants do not possess




                                                 2
     Case 1:19-cv-02142-RMB-BCM Document 19-1 Filed 03/13/19 Page 4 of 4



any of Plaintiffs’ code, documents and data on any cloud account or other media no later than

March 14, 2019 at 2 pm; and it is further;

                ORDERED that security in the amount of $10K be posted by the Plaintiffs on or

before 4:00 PM on 3/11/19; and it is further

                ORDERED that personal service of a copy of this order and all supporting

material submitted to the Court by overnight courier or mail upon the Individual Defendants and

their counsel on or before 4:00 PM on 3/11/19 shall be deemed good and sufficient service

thereof; and it is further

                ORDERED that opposition papers, if any, are to be served on Plaintiffs’ counsel

and filed with this Court on or before 4 P.M. on 3/13/19 and response to Plaintiffs’ document

requests; and it is further

                ORDERED that Messrs. Louis and Fowler are advised that the Court believes it is

in their best interests to retain counsel ASAP and to return to Court on Thursday, 3/14/19 at 2

PM to further discuss the terms of this TRO. All Parties to “meet and confer” prior to 3/14/19 at

2 PM regarding global settlement of this case.

 Dated: New York, New York

 Issued:

                                                                United States District Judge




                                                 3
